DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 730.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the reference numeral 740 is used to define a housing, page 6, line 17 and a bore, page 7, line 24.  Please clarify by changing the reference numeral to the bore to a different number.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is misdescriptive to claim that the external trunnion (73) is a cross-trunion and join the side flanges to one another.  The disclosure is only to an internal trunnion (74) forming a cross-trunnion.
The terminology in claims 13 and 14 is inconsistent with the terminology defined in claim 1, from which they depend.  For example, claim 1 sets forth a first and second link.  Whereas, claims 13-14 set forth a female link and a male link.  This change in terminology make the claims indefinite.  It is not clear if the first link is a female or male link.   It also is not clear if the second link is a female or male link.
Claims 13-14 set forth “at least one half-bearing”.  It is indefinite because claim 1 has already set forth “at least one internal half-bearing”.  The disclosure describes one half-bearing for each trunnion.  There is no disclosure of an additional half-bearing.  Therefore, it is misdescriptive to claim two distinct half bearings in claims 13-14.
In claim 13, line 5, it is indefinite to state that the male link comprises at least one trunnion.  The trunnions (internal or external) have already been claimed in the independent claim.  It is misdescriptive to state there are additional trunnions different from the internal and external trunnions.  Also, in line 5, the method step of placing “another male link” on the lower park is indefinite.  Because, there has been no method step of placing a first male link on said lower part.  
In claim 13, line 7, “the half-bearing” lacks antecedence.
In claim 13, line 8, “the same two-part link” lacks antecedence.
In claim 13, last line, “said operation” lacks antecedence.
In claims 2 and 14, it is misdescriptive to state that the lower part and upper part are irreversibly joined to each other and cannot be disassembled.  Any part that is formed from two parts assembled together can be disassembled.  Therefore, the claim is misdescriptive is claiming that the “cannot be disassembled”.
Due to the large amount of 112(b) problems with claims 13-14, a patentability determination cannot be made in this current review.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is improper because it fails to further define the claimed invention defined in claim 2.  Claim 2 defines the invention as a bracelet, which is inherently known to be a jewelry item.  Claim 12, which depends from claim 2, states “A piece of jewellery comprising a bracelet according to claim 2.”  There are no additional limitations defining the bracelet of claim 2.  A bracelet is a piece of jewelry.  
   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 11-12 are rejected under 35 U.S.C. 102a(1) as being anticipated by Manne, US 2806363.  Manne discloses a bracelet (col. 5, lines 32-35) having articulated links (figure 2).  The links comprise first (12) and second (14) links connected to one another via an articulation.  A tongue (38,48) is arranged to pivot in an opening between side flanges (20a, 22a) of the first link (12).  This articulation forms a double clevis fitting.  The connection is formed by an internal or external half-bearing (inner surfaces 42, 44, 46,48) with an external or internal trunnion (24, 26) pivotably arranged within the bearing, respectively.  The first or second link is comprised of an upper and lower part (top and bottom sides of link 14) arranged to conceal and enclose the trunnions.  Manne further discloses the trunnion and the link in a one-piece configuration (figure 2).  Please see the annotated drawing on the subsequent page.
Regarding claim 5, Manne discloses the internal second link (14) arranged to be placed in superposition in the extension of said cross piece.  Please see the annotated drawing on the subsequent page.
Regarding claim 11, Manne discloses the bracelet being used as a watchband, i.e., it is part of a wristwatch (col. 5, lines 32-35).
Regarding claim 12, Manne discloses a jewelry bracelet.


    PNG
    media_image1.png
    757
    759
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Manne, US 2806363 in view of Chan, US 9066563 B2.  Manne discloses the links being in the form of an H-shape and a male shape links that are articulated to one another.  The claims require that the shape of the two links be identical Y-shape links and that the internal trunnion be a cross-trunnion for interconnecting the two links, which is not disclosed in Manne.  However, Chan discloses Y-shape links with cross-trunnions pivotally interconnecting the links as an alternative aesthetically pleasing bracelet design.

    PNG
    media_image2.png
    814
    697
    media_image2.png
    Greyscale

Therefore, it would have been obvious to form Manne’s bracelet links from identically shaped Y-shape links and their cross-trunnions to form a more aesthetically pleasing bracelet design.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Manne, US 2806363 in view of Walder, US 5233574.  Manne discloses links in a bracelet formed from metal links (col. 3, line 3).  
Claims 7-10 require that the links be formed from ceramic.  Walder discloses a bracelet with articulated links formed from ceramic ([13]).  To change and improve the beauty of the bracelet, Walder discloses that either a ceramic material or a metal material can be used to form the links.  Therefore, it would have been obvious to make Manne’s links from a ceramic material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677